Title: To George Washington from Major General Charles Lee, 4 May 1776
From: Lee, Charles
To: Washington, George



Dr General
Williamsburg May the 4th 1776

I am just return’d from Suffolk and the Posts below, and the Post is just going out; so that this must rather be consider’d as an apology for not writing than as a letter—in a few days I shall set out for Carolina, but before I set out shall send you a full description of our state and situation—We want arms Medcines and blankets most cruelly indeed We want some Battalions—I wish, Dr General You woud prevail on the Congress to increase the pay of our Engineers—it is too wretched—no Men qualify’d for the buszness will serve on the terms—inclosd is an uncouth return of our force—adieu, Dr General—Yours respectfully and affectionately

Charles Lee

